 



PROMISSORY NOTE

 

$13,544,000.00 December 15, 2011

 

FOR VALUE RECEIVED, the undersigned ARHC MNPERIL001, LLC, a Delaware limited
liability company (the "Borrower"), hereby promises to pay to the order of
REGIONS BANK, an Alabama banking corporation (the "Bank"), the aggregate
principal amount of the Advances (as hereinafter defined) owing to Bank by
Borrower pursuant to that certain Credit Agreement of even date herewith between
Borrower and Bank (as amended, supplemented or otherwise modified from time to
time, the "Credit Agreement"; capitalized terms used herein as therein defined),
together with interest on the unpaid principal amount of the Advances from the
date of each such Advance until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Credit
Agreement.

 

This Promissory Note is the Note referred to in, and is entitled to the benefits
of, the Credit Agreement, to which reference is made for a statement of the
rights and obligations of Borrower and Bank in relation thereto. The Credit
Agreement (i) provides for the making of one or more Advances of the Loan (the
"Advances") by Bank in an aggregate amount up to the U.S. dollar amount first
above mentioned, the indebtedness resulting from the Advances being evidenced by
this Promissory Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified. The obligations of Borrower under this
Promissory Note are secured by the Collateral as provided in the Loan Documents.

 

 

 

 

EN WITNESS WHEREOF, Borrower has caused this Promissory Note to be executed as
of the date first above written.

 

  ARHC MNPERILOO1, LLC,   a Delaware limited liability company       By: /s/
William M. Kahane     William M. Kahane, its President



 

[Note]





 

 



 